ACCEPTED
                                                                                        01-14-00992-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  4/28/2015 4:37:47 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                              No. 01-14-00992-CV

                          In the First District Court of              FILED IN
                                                               1st COURT OF APPEALS
                              Appeals at Houston                   HOUSTON, TEXAS
                                                               4/28/2015 4:37:47 PM
                                                               CHRISTOPHER A. PRINE
                                                                       Clerk
                            Jordan and Associates,
                                  Appellant

                                        V.

                                   Lisa Wells,
                                    Appellee

               Appeal from the 506th Judicial District Court
           Grimes County, Texas, Hon. Albert McCaig, Presiding

                       APPELLANT’S MOTION FOR
                          EXTENSION OF TIME


      Appellant moves for a 20-day extension of time to file its Reply Brief

so that its Brief is timely filed if filed on or before May 18, 2015.

1.    The deadline to file Appellant’s Reply Brief is April 28, 2015.

Appellant has not sought a previous extension of this deadline.

2.    Appellant requests a 20-day extension so that its Reply Brief is timely

filed if filed on or before May 18, 2015.

3.    Appellant’s counsel conferred/attempted to confer with Appellee’s

counsel. Counsel for Appellant left a detailed voicemail regarding the

                                        1
proposed 20-day extension of time to file Appellant’s Reply Brief. As of the

filing of this motion, Appellant has not received a response from counsel

for Appellee. As such, it is not known whether Appellee is opposed or

unopposed to the requested extension.

4.   Facts Relied on to Reasonably Explain the Need for an Extension

     Counsel for Appellant has begun the preparation of the Reply Brief in
earnest. However, Appellant’s counsel has been responsible for:

           &     Preparing the brief of Chasco, Inc. a/k/a
                 Chasco Interiors, Inc. which has two other
                 appellees, a lengthy and voluminous
                 appellate record, and a multitude of issues in
                 case number 05-14-00531-CV, styled Juan
                 Carlos Flores v. Chasco, Inc. a/k/a Chasco
                 Interiors, Inc., et. al., and pending in the Dallas
                 Court of Appeals;

           &     Preparing a motion and brief in the United
                 States District Court for the Northern District
                 of Texas – Dallas Division for failure to state a
                 cause of action under Federal Rule of Civil
                 Procedure 12(b)(6) and 9(b), and a summary
                 judgment motion and brief under Federal
                 Rule of Civil Procedure 56 Rule in case
                 number 3:13-CV-03426-P, styled Onyx Wealth
                 Advisors, Inc. f/k/a Cambridge Legacy Advisors,
                 Inc., et. al. v. Indian Harbor Ins. Group, et. al.;

           &     Drafting, filing, and attending the hearing on
                 a motion for summary judgment filed in cause
                 number CC-14-00640-B, styled Staff Force, Inc.
                 v. Tekni-Plex, Inc. d/b/a Dolco Packaging, and
                                      2
                 pending in the County Court at Law Number
                 2 of Dallas County, Texas;

           &     Preparing a motion for protection and a stay
                 as to discovery in arbitration proceeding
                 number 01-14-0001-4150, styled Tang Energy
                 group, Ltd. et. al., v. CATIC USA, Inc. et. al., and
                 pending before the American Arbitration
                 Association International Centre for Dispute
                 Resolution in New York, New York – with the
                 motion and brief filed under civil case number
                 3:14-CV-03314-K, styled Ascendant Renewable
                 Energy Corp. v. Tang Energy Group, Ltd., et. al.,
                 and pending in the United States District
                 Court for the Northern District of Texas –
                 Dallas Division;

           &     Preparing and finalizing a response to a
                 motion for reconsideration in cause number
                 CC-11-07735-E, styled Alma Rosa Matias, et al.
                 v. Exco Operating Company, L.P. et. al., v. Exco
                 Resources, Inc., et. al., v. Basic Energy Services,
                 L.P., and pending in the County Court at Law
                 Number 5 for Dallas County; and

           &     Handling various personal and professional
                 responsibilities, including those attendant to
                 being the managing partner of Walters, Balido
                 & Crain, L.L.P.; and

5.   These reasons constitute good cause to justify an extension of the

briefing deadline. A reasonable cause justifying an extension of time in this

context has been described as “any plausible statement of circumstances

indicating the failure to file within the [briefing] period was not deliberate
                                       3
or intentional.” Hone v. Hanafin, 104 S.W.3d 884, 886 (Tex. 2003). The

unfortunate circumstances surrounding counsel’s practice demonstrates

that any failure to complete the Reply Brief on time was not deliberate or

intentional.

6.    This Motion is not sought solely for delay but so that justice may be

served.

      Wherefore, Appellant prays that the Court grant its requested 20-day

extension to file its Reply Brief so that the Court deems the Reply Brief

timely filed if filed on or before May 18, 2015, and for such other relief to

which it may be entitled.

                                   Respectfully submitted,


                                   ___/s/Gregory R. Ave________
                                   GREGORY R. AVE
                                   State Bar No. 01448900
                                   greg.ave@wbclawfirm.com
                                   Walters, Balido & Crain, L.L.P.
                                   Meadow Park Tower, Suite 1500
                                   10440 N. Central Expressway
                                   Dallas, Texas 75231

                                   (214) 347-8310 – Telephone
                                   (214) 347-8311 – Facsimile

                                   COUNSEL FOR APPELLANT JORDAN         AND
                                   ASSOCIATES
                                     4
                          Certificate of Service

      On April 28, 2015, I served Appellant’s Motion for Extension of Time
on all counsel of record via e-service through the e-filing system.


                                  __/s/Gregory R. Ave_____________
                                        GREGORY R. AVE




                                    5